Title: From Thomas Jefferson to Thomas Mann Randolph, 13 July 1806
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Dear Sir
                            
                            Washington July 13. 06.
                        
                        I inclose you some newspapers which I will ask the favor of you to keep & return to me when I come home.
                            they will shew you that the best founded hopes of an advantageous accomodation with England may possibly be blasted by our
                            own indiscretions. letters from Monroe to the 20th. of May shewed mr Fox still well disposed in himself, but embarrassed
                            & betraying unexpected hesitations. these were suspected to be produced by opposition from that part of the Cabinet
                            known to be hostile to us. the moment seemed critical: & in that crisis this publication appears, & it is feared may
                            fatally arm mr Fox’s opponents. at the same time is republished in London a piece from a N.Y. federal paper charging the
                            administration (and quoting the authority of J.R.) with sending 2. mills. of D. as a bribe to Bonaparte, and on this
                            supposed conduct of ours are made those bitter reflections which, if true, they would naturally authorise. our affairs
                            there therefore are in danger of being all in the wind.   from Paris we have no information since the arrival of the Hornet.   our gunboats in the Mediterranean (11. in number) 4. bombs, & 3. brigs, were to sail for the US. the 1st. of May. They may
                            now then be expected every hour. on their arrival, with the 8. built in Kentucky, 2. built by Preble & No. 1. we shall
                            be able to station 9. at N. Orleans, 3. at Charleston, 4. at Norfolk & 6. at N. York for the preservation of order. we
                            have at length got our S. Western mail established along the finest tract for a road that has ever been seen, so as to go
                            to Fort Stoddert in 9 Days-20 Hours. for the present we expect to be suffered to carry it thence by water to New
                            Orleans, which will take 3 D-11 H. more, in all 13 D-7 H. in the mean time we are exploring a direct road across Pascagoula,
                            & Pearl to L. Pontchatrain opposite Chef Menteur, from whence there is a fine road to N. Orleans. I shall leave this on
                            the 21st. & breakfast with you the 24th. affectionate salutns to yourself & kisses to the family.
                        
                            Th: Jefferson
                            
                        
                    